99-00842 Otero v State of Texas.wpd



No. 04-99-00842-CR
Noe OTERO,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CR-2982
Honorable Sharon MacRae, Judge Presiding
PER CURIAM
Sitting:	Justice Alma L. López
		Justice Catherine Stone
		Justice Paul W. Green		
Delivered and Filed:	January 12, 2000
APPEAL DISMISSED
	Appellant, Noe Otero, filed a notice of appeal pro se. He now wishes to withdraw his notice
of appeal and moves pro se for dismissal of the appeal. His motion is granted and the appeal is
dismissed.
							Per Curiam
DO NOT PUBLISH